Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Rossides (US 5,575,474) generally discloses an offer-and-acceptance wagering system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
receive, via the network interface, data representing a first wager offer from a first device; search information associated with a first user of the first device stored in the memory; validate the first wager offer based on the information associated with the first user; search information associated with a second user of a second device stored in the memory; validate the information associated with the second user; forward, via the network interface, the first wager offer to the second device, in response to validating the information associated with the second user; receive, via the network interface, data representing an acceptance of the first wager offer from the second device; and filter event information generated by the plurality of gaming applications to identify one or more events that relates to the first wager offer; determine an outcome of the first wager offer based on the one or more events filtered from the event information generated by the plurality of gaming applications; and cause the betting window displayed on respective screens of the first device and the second device to generate an update regarding the outcome of the first wager offer  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715